DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 recites the acronym “PDM” without stating its meaning.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunst et al. (US 2012/0200229).
Kunst discloses a pulsed-output constant voltage LED driver ([0034]) comprising
(1) regarding Claim 1:
	a PDM stage configured to provide power to an LED load by supplying energy at either a first or second predetermined voltage during each of a plurality of segments of a predetermined time period ([0050]), wherein the number of segments during which the first voltage is supplied is correlated with the power provided to the LED ([0051]), and wherein the positions within the time period of the segments during which the first voltage is applied are random ([0055]).
(2) regarding Claim 5:
	wherein one or more low-level communication interfaces, discrete signals, or a combination thereof, allow one or more higher level control systems to interact with the LED driver either directly or via intermediate  communication modules based on wired or wireless communications systems ([0055]).
(3) regarding Claim 6:
	further comprising a plurality of PDM stages where each PDM stage is connected to a corresponding LED Load ([0050]).
(4) regarding Claim 7:
	wherein the plurality of PDM stages is configured to achieve either white color tuning by varying a CCT level of the LED load, RGB color tuning by mixing light from red, green and blue LEDs, or independent control of the PDM channels (See Fig 10).
(5) For method claims 8-10, 12-14 and 16, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.
	(6) regarding Claim 15:
wherein the positions are selected with a preference for adjacent positions ([0028], [0049], [0063]).
	(7) regarding Claim 17:
further comprising a removeable plug-in cartridge that adjusts the first voltage to a value within a predetermined range of voltages ([0022]).
	(8) regarding Claim 18:
comprising a removeable plug-in cartridge that establishes constraints for the positions ([0024]).
	(9) regarding Claim 19:
wherein the constraints comprise a minimum number of adjacent positions ([0028], [0049], [0063]).
	(10) regarding Claim 20:
further comprising a removeable plug-in cartridge that establishes characteristics of a luminaire when the luminaire is connected to the driver ([0058], [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunst et al. (US 2012/0200229) in view of Cho et al. (US 2017/0251539).
(1) regarding Claim 2:
	Kunst discloses:
one or more input signals corresponding to a desired power to the LED load, and wherein the number of segments during which the first voltage is supplied is correlated with the desired power to the LED load ([0051]).
However Kunst does not disclose the interface.
	Cho, in the same field of endeavor, discloses:
	an interface module, the interface module supporting a plurality of input signals ([0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Cho into the device of Kunst in order to receive lighting control instructions from a wireless user device as taught by Cho ([0033]).
(2) regarding Claims 3 and 11:
	Kunst discloses all of the subject matter above.  However Kunst does not disclose the specific input types.
	Cho, in the same field of endeavor, discloses:
	wherein the one or more input signals comprises at least one of a 0-10V analog input, a PWM input, a capacitive touch input, a phase cut input, a potentiometer input, and a command from a wired or wireless communications port ([0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Cho into the device of Kunst in order to receive lighting control instructions from a wireless user device as taught by Cho ([0033]).
	(3) regarding Claim 4:
		The combination of Kunst and Cho further discloses:
	wherein the one or more input signals allow a user to set a dimming level of the LED load ([0051] of Kunst).
(4) regarding Claim 5:
		The combination of Kunst and Cho further discloses:
wherein one or more low-level communication interfaces, discrete signals, or a combination thereof, allow one or more higher level control systems to interact with the LED driver either directly or via intermediate  communication modules based on wired or wireless communications systems ([0055] of Kunst).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844